United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 5, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40923



HUBERT T. GARLAND,

                                           Plaintiff-Appellant,

versus

LARRY OLIVAREZ, SHERIFF; UNKNOWN NURSE;
JOHN DOE #1; JOHN DOE #2; JOHN DOE #3;
JOHN DOE #4; DOE #4; DOE #5; DOE #6; DOE
#7; DOE #8; DOE #9,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-00-CV-299
                      --------------------

Before DUHÉ, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Hubert T. Garland (Garland) appeals the dismissal of his

civil rights complaint filed under 42 U.S.C. § 1983.      Garland

argues that the magistrate judge abused her discretion in

dismissing his complaint for want of prosecution due to his

failure to attend an evidentiary hearing.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40923
                                 -2-

     This court must determine the basis of its jurisdiction, on

its own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660

(5th Cir. 1987).   The timely filing of a notice of appeal is

mandatory and jurisdictional.    Smith v. Smith, 145 F.3d 335, 339

(5th Cir. 1998).   Garland filed his notice of appeal well after

the thirty-day period for timely filing of notice.   FED. R. APP.

P. 4(a)(1)(A).   He filed no motion for extension of time.    FED.

R. APP. P. 4(a)(5).   Even if this court construed Garland’s notice

of appeal to be a motion to reopen the time to file an appeal,

the motion would be untimely.   Garland’s motion was not filed

within 180 days after the entry of judgment or within seven days

of his learning of the entry of judgment.   FED. R. APP. P.

4(a)(6)(A).   Consequently, this court lacks jurisdiction over any

challenge to the magistrate’s judgment dismissing his complaint.

     APPEAL DISMISSED